UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4480
CHRISTOPHER LAVETTE COLEMAN,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Robert D. Potter, Senior District Judge.
                          (CR-99-199-P)

                      Submitted: April 6, 2001

                      Decided: April 23, 2001

 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Charles Linwood Morgan, Jr., Charlotte, North Carolina, for Appel-
lant. Walter C. Holton, Jr., United States Attorney, Douglas Cannon,
Special Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. COLEMAN
                              OPINION

PER CURIAM:
   Christopher Lavette Coleman appeals the district court’s determi-
nation under § 5G1.3(c) of the United States Sentencing Guidelines
Manual (2000) that his 36 month sentence for violations of 18
U.S.C.A. § 876(3) (West 1994) be served consecutively to several
sentences for unrelated state charges that Coleman is currently serv-
ing. We have reviewed the briefs and materials provided in the joint
appendix and, for the following reasons, we affirm.
   On appeal, Coleman argues the district court failed to adequately
consider all of the factors relevant to the determination of whether or
not Coleman’s federal sentences should be served consecutively to, or
concurrently with, his undischarged state sentences. In particular,
Coleman argues the district court failed to explicitly consider 18
U.S.C.A. §§ 3553(a)(2), (5) (West 2000) in reaching its decision. See
§ 5G1.3 n.3 (incorporating § 3553(a) by reference). However, as a
preliminary matter, district courts are not obliged to explicitly con-
sider the factors of § 3553(a) in applying § 5G1.3(c). See United
States v. Velasquez, 136 F.3d 921, 924 (2d Cir. 1998); cf. United
States v. Legree, 205 F.3d 724, 728-29 (4th Cir. 2000) (holding that
when considering a motion for sentence reduction a district court need
not ritualistically discuss factors enumerated in 18 U.S.C.A.
§ 3553(a)); United States v. Johnson, 138 F.3d 115, 119 (4th Cir.
1998) (holding that in non-departure cases there is a presumption,
absent a "contrary indication," that a district court considered the fac-
tors enumerated in 18 U.S.C.A. § 3553(a)). Moreover, our review of
the sentencing hearing transcript indicates that the district court ade-
quately considered the factors in § 3553(a)(2) in reaching its decision.
Finally, we note that § 5G1.3(c) is a qualifying policy statement for
the purposes of § 3553(a)(5), and that the district court explicitly con-
sidered this statement in deciding to impose a consecutive sentence.
   Accordingly, we affirm Coleman’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.
                                                            AFFIRMED